1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT WOJTOWICZ,                                 )   Case No.: 1:19-cv-1138- JLT
                                                       )
12                  Plaintiff,                         )   ORDER DIRECTING PLAINTIFF TO FILE AN
                                                       )   AMENDED MOTION TO PROCEED IN FORMA
13          v.                                         )   PAUPERIS
                                                       )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                    Defendant.                         )
16                                                     )

17          Robert Wojtowicz seeks to proceed in forma pauperis in this action for judicial review of the
18   administrative decision denying his application for Social Security benefits. (Doc. 2) The Court may
19   authorize the commencement of an action without prepayment of fees “by a person who submits an
20   affidavit that includes a statement of all assets such person . . . possesses [and] that the person is
21   unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). However, the affidavit
22   submitted by Plaintiff was not signed. (See Doc. 2 at 1) In addition, the information provided is
23   insufficient to determine whether Plaintiff satisfies the requirements of 28 U.S.C. § 1915(a).
24          According to his application, Plaintiff has not been employed since April 2014, but his wife’s
25   income is approximately $1,900 per month. (Doc. 2 at 1-2) Plaintiff has not provided any information
26   regarding the household expenses—such as mortgage or rent payments, food, or clothing—such that
27   the Court may find this income renders him unable to pay the filing fee.
28   ///

                                                           1
1           Therefore, Plaintiff is ORDERED to file, within fourteen days of this order, a signed

2    application that includes additional information regarding the household expenses. Upon receipt of

3    this information, the Court will resume consideration of Plaintiff’s motion to proceed in forma

4    pauperis. Plaintiff is warned that failure to comply with this order may result in denial of his

5    application to proceed in forma pauperis.

6
7    IT IS SO ORDERED.

8       Dated:     August 22, 2019                             /s/ Jennifer L. Thurston
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
